                                                                                     CLERK'S OFFICE U.S. DISTRICT CUURT
AO106(Rev.01/09)Applkati
                       onforaSearchWanant                                                          ATABjNégoN NA

                        s.'tk
                            jtûk'                                                                       .
                 . ..



                  '   . w,
                                t' UNITED STATESD1S CT COURT
                             TJ3V'
                                                                                                   JAjj22
                                                                                                        .
                                                                                                          2gjg
                 .    p.
                       mfr
                         w                              jyyjjje



       (Btiejl
             ydescrtbetheJrtwerl.
                                ptobesearched
        orident# thepersonbynameandczfrer,
             1587 St.ClairsCreekRoad
                                            l                     casexo.l:l4 G . I/3
                     Chilhow ie.VA


                                      APPLICATION FOR A SEARCH W AQQ ANT

        1.afcderallaw enforcementoë ceroranattomeytorthegovernmentvrequestasearchwsrrsntandstateundcr
penaltyofperjmythat1havereasontobelievethatthereisnow conrm ledonthefollowing personorproperty '
located inthe       W estem       Districtof         M rginia         (idenhh theqersonordescrtbeJmper/
                                                                           .                          .
                                                                                                      yto
besearchedandgtvefalocalionl: 1587 St.Glairs CreekRoad,Chilhowie.VA -to include the reesldence,curtilage,gam ges.
                              outbuildings,campers,personspresentandvehiclespresent.AttachmentA consistsofa
                              photograph oftheresidence.

         n eperson orproperty to be searched,described above,isbelieved to conceal(ldenuh thepersonorgexe el
                                                                                                           àe
propertytobex/ze/'
                 . see AttachmentB


       ThebaisforthesearchunderFM .R.Crim.P.41(c)is(ekeckoneorzzl/zè:
            é evidenceofacrime, .                       '
            f contraband,fruitsofcrime,orotheritemsille'gallypossessed;
            d propertydesiredforuse,intendedforuse.orusedincommiftingacrime;
            O aperson tobem estedorapersonwho istmlawfullyTeseained.

        Thesearch isrelatedto aviolation of        21   U.S.C.j 84&841(a)(1) .andtheapplir-eionisbasedonthese
facts: SeeAttachmentC'                                     and/or 841(a)(1)


        V Conthmedon thenttnched sheet.
                        .


        O Delayedaotic,
                      eof   days(giveexactendingdateifmorethan30days:                                 )isrequested
          under18U.S.C.93103+ thebasisofwhichissetforthontheattachedsheet.

                                                                               Applicy t'
                                                                                        s Wplzllxre
                                                                       Brian Snedeker S ecialA ent
                                                                               Printednametzndtitle         '
       > I'J . Ucafo l'
Swom to                              -77- - - -.


Date: '/- l-e                                                                    Judge'
                                                                                      Jsîgnature
City andstate:        Lebanon,Virginia                                 Pamela Meade Sargent,USMJ
                                                                            Prlntednameœ?J ffrle




          Case 1:19-mj-00013-PMS Document 1 Filed 01/22/19 Page 1 of 7 Pageid#: 1
                      A TTA C H M EN T A




                  1587 St.Clairs Creek Road,Chilhowie,VA




Case 1:19-mj-00013-PMS Document 1 Filed 01/22/19 Page 2 of 7 Pageid#: 2
                                  A TTACIM      NT B


  1. M ethamphetamine,methamphetnminedistributionparaphemaliaincluding@utnot
     limitedto)scales,clmingmaterial,plasticbagses,wrappingmaterial;electronic
     commlmicationdevices(suchascellzllnrtelephones)thatarettsedtocommunicate
     with otherdrug trafsckers/co-conspiratorsz
                                              ' electronic equipm entused forcounter-
     surveillancetoincludevideosuweillancesystemsandrelatedDVRS(digitalvideo
     recorders),scanners.andanti-buggingdevices.
 2. Firearm s.including butnotIim ited to handgtms,rifles,and shotgtm sthatare
     commonly usedby individualstoprotectcontrolledsubstancesandrelateddrug
     proceeds/assets. Firearm smoftenfim eqstolen,arealso routinely bartered in exchange
     forconkolled substances.

    Books,records,ledgers.notegxand videosperu ining to the illicitdisG butiow
    purchmsing.and M nsporting ofmetham phelm ine.

 4. M essages,letters,telephonenumbers.and addressesrelating to custom ers,suppliers,
    and otherco-conspiratorsinvolved with the illicitdisi bution,purchasing,and
    transporting ofm etham phetam ine. n ese m essages,lettersatelephonenum bers,
    and addressesm ay bewritten on personalcalendarsypersonaladdressand /or
    telephonebooks,Rolodex type indices,notebooks,loose piecesofpam r,and fotm d
    in m ail.

    Photopaphsand videosdepicting m ethamphekm ine,drug distribution
    paraphernalià.substantialassets,cœ conspirators,and m rsonsw ith
    methampheùmine,
 6. Books,ledgers,receipts,bank statem entà,cashier'schecks.and otheritem s
    evidencingtheacquisition,secreting,transferring and/orconceahnentofmssetsorthe
    expenditure ofnarcotics proceeds.

 7. ltem sorarticlesofpersonalprom rty tending to show ownership,dom iniew or
     controlofthepremises/propeo /vehicles.Suchitemsoraniclesinclude(butarenot
     limitedto)mrsonalidentitkation.m rsonalcorrespondenceadiaries.checkbooks,
    notes,photographs,keys,receipl,m ail,m rsonaltelephone and'addressbooks,
    videos,andmotorvehiclerelateddocuments(titles/registrations).
 8. Largeamountsofcurrency(exceeding$1000.00)orreadilytranqm rtedassets'
    whichareusedascashequivalents(casMer'schecksaprepaidmoney/creditcards,
    moneyorders,gold,diamonds,preciousjewelssetc.)
 9. Itemslisted inParagraphs3tk ough7m aybistored indigitalmedia.Therefore,
    digitalmedia(includingbutnotlimitedtocomputers/computerharddrives.digital
    videorecorders(DVRs),tloppydisks,CD's,tlash/
                                               jumpdrives.personaldigital
    assistants(PDA's).cellulartelephonevsmartphones,dijitalcamems,iPODs,ipADs.
    etc.)aretobeseizedandexaminedfortheitemslistedlnParapaphs3through7.




Case 1:19-mj-00013-PMS Document 1 Filed 01/22/19 Page 3 of 7 Pageid#: 3
                                   ATTACHM ENT C

                                    A FFIDAVIT of
                             SpecialAgentBrian Snedeker
                            Drug Enforcem entAdm inistraion
                                    Bristol,V irginia


  1.1,SpecialAgentBrian Snedeker,beingdulyswol'
                                              nherebydeposeand say:

 2.n epyposeofthisapplication'andaffidavitistosecureasearchwarrantfor1he
    premlseslcnownas1587St.ClaksCreekRd.,Cllilhowie!VA.'Thisam ant2after
    obtaining and review ing information,believesthere isevldence ofdistributlon of
    m ethamphetam ineand/orconspiracy to distribute m etbsm phet m ine at1587 St.
    ClairsCreekRd.,Chilhowie,VA inviolationof21USC 841(a)(1)and846/841(a)(1).
 3.1am aSpecialAgentwiththeDrugEnforcementAdministration(DEA)andhave
   beensoemployedforapproximately(2X years.Duringmyemplom entIhave
    received comprehensive classroom training from theDrug Enforcem ent
    Adm iniskation in specialized narcotic investigative m attersincluding butnotlim ited
    to drug interdiction,drug detectionam oney laundering teclmiquesand schem es,
    sm uggling,and the investigation ofindividuals and organizationsinvolving the
    smuggling,cultivationamanufacturing,and illidttrafsckingofcontr6lledsubstances
    and controlled substance precursors. 1haveparticipated in the investigationsand
    subsequentarrçstsofhundrèdsofindividualsinvolved with the traë cking of
    methamphefnmine(aScheduleH ControlledSubstnnce).1havealsoexecuted
    hundredsofsearch warrantsrelated to the t
                                            ram cking and m am lfnctnn'ng of
    m ethamphetam ine.

 4.Thefactssetforth inthisaffidavitarelcnowntomemsaresultofmyparticipation in
   the investigation ofTheresa Sm ith,inform ation ptovided to m eby otherlaw
   enforcem entoflk ers,and infbrm ation provided to m e by two sourcesofinform ation
    (bereafterreferredtoas6tSOI#1>'andRSOI#2'').Anyreferencetothegenderofany
    urmam ed personsm entioned within thisaffidavitdoesnotnecessarily reflectthe true
    genderofsaid persons.

 5.Duringthelast(10)days.SO1#1advisedlltisamantandanotherom certhatafemale
    m etham phetqm ine traftickernicknam ed <<T''isselling m etlmm phetam ine from a
    residence in Chilhowie.VA . SO I#1claim ed thatone ofCçT's''m ethnmphetam ine
    customersisa(15)yearoldfemale.SOI#1describedthelocationofthesinglefamily
    dwelling from which UT''isselling m etham phetam ine and then identified iton am ap
    displayingsatelliteimagery.Theresidenceidentifiedby SO1#1is1587St Clairs
    Creek Rd..Chilhowie.VA.

    SOI#1admittedbeingorhadngbeen am ethamphetaminetrafrickeranduser.

 6.Duringthelast(5)days,SO1#2advisedthisam antthatafemalemethampheumine
   trazckernicknamedfir'issellingmethamphetaminefrom aresidenceinChilhowie,
    VA. The locadon ofthe residence asdescribed in detilby SOI#2 isconsistentwith
    the single fam ily residence at 1587 St.ClairsCreek Rd.,Chilhowie,VA . SO1#2




Case 1:19-mj-00013-PMS Document 1 Filed 01/22/19 Page 4 of 7 Pageid#: 4
     claimedthatoneofRT's''methamphetaminecustomersisa(15)yearoldfemalewho
     hasbie'
           n purchasingmethamphetaminefrom Rr 'foranumberofm onths.

     SO1#2 claim ed thatone ofthe reasonsheprovided the above inform ation to law
     enforcementisSO1#2>sconcem forthe(15)yearoldfemalewhoisobtaining
     metham phetamine from C'T''

     SO1#2 adm itted being orhaving been a m etham phetam ineuser.

     Duringthelastthreedays,1aw enforcementutilized acov dentialsourceto pedbrm
     acontrolledpurchase(monitored,recorded,andsuweilledby1aw enforcement)ofa
     m ulti-gram quantity ofm ethamphetxm ine from n eresa Sm ith atthe single fam ily
     residence located at1587 St ClairsCreek Rd.,CM lhowie,VA .

 8. BnOdupontheinformationaboveinPnrngraphs5,6.and7.thisaffiantVlievesthat
     the femalem dham phetam inetram ckerdescribed asC'T''in Paragraphs5 and 6 is
     TheresaSmithand thattheRT''nickname isshortforU heresa''.

 9. Thisam antisaware based on histraining,experience,and conversationsw ith other
    law enforcem entoffcersthatindividualswho distribute and/orconspireto distribute
    m etham phetam inetypically m aintain m ethnmphetam ineam etham phetam ine
     disi butionparaphernalia(small,plastic,Ziploc-typebaggies,digiulscales,etc.),
     notes,records,messages,andtelephonenumbers(pertainingtomethamphetamine
     kafficldngrelatedconhcl/co-conspirators/customers),andotheritemsaslistedand
     explainedonAttacbmentB (oftheApplicationandAftidavitforSearchWarra'      ntto
     whichthisaftidavitisattached)ontheirpersons,insidetheirresidences(andthe
     residences/distributionlocaionsthejutilizefornarcoticst'
                                                            raYchngpurposes)and
     relatedgarages,outbuildings/bamsscampers.vehicles(orthevehiclestheyoperate),
     and inslde ofvehiclesregistered to otherm rsonswhen those vehiclesarem rked at
     orin theimmediatevicinityofthetram cker's/conspirator's '
     residence/propeo /dise butionlocation..
 10. Thisaffialltisaware based on llistm irling,experience,and conversationswith other
     law enforcem entofficers thntm rsons who distribute and/orconspire to distribute
     m etham phetam ineroutinely have individualswho are customersand/orco-
     conspiratorspresentattheirresidences(andtheresidences/distributionlocations
     theyutilizefornarcoticstramckingpurposes)andrelated,garages,
     outbuildings/bam s,and cnmpers. These '
                                           custom ers/co-conspiratorsare typically dn)g
     usersanddrugtraffckersthemselvesastheygenerallysellsome(ifnotall)ofthe
     m etlmm phetam ine they pm chaqe in orderto m ake a proftypay fortheirown drug
     habitsaorboth. These custom ers/co-com piratorsoAen illegally possess
     methnmpheu mine and drug useparaphernalia along with notesarecords,m essages,
    andtelephonenumbers(jertainingtotheacquisition/distribmionof
    methnmphetamine),andotherhemsaslistedandexplainedonAttachmentB (ofthe
    ApplicationandM fidavitforSearchWarranttowhichthisaffidavitisattached)on
    theirm rsonsandintheirvehicles(orthevehiclestheyoperate)whichareohentimes
    parked atorin the im mediate vicinity oftheirsources'/co-conspirators'
    residences/propedies/disz butionIocations.




Case 1:19-mj-00013-PMS Document 1 Filed 01/22/19 Page 5 of 7 Pageid#: 5
  l1. ThisaK antv,on m ultiple occ% ionsduring the lastseveralyears,hrt.
                                                                       qhad
      methamphetnm inedistributorsand/ormarmfacttlrersdestroy/attempttodestroy
       evidence(methampheumineand/ormixturescontainingmethamphetamine)of
       metham phelm ine distribution and/orm anufâc-m n'ng during the execution offederal
       search w a= nts.D uring these incidents,oncethe m ethamphetnm ine
       tràœ cker/m anufacttzrerbecam eaware ofa 1aw enfbrcem entpresence athis/her
       residence forthe purpose ofexecm ing a search wm ant,the tram ckerquickly and
       easilydisposed/attemptedtodisposeofmethamphetamineand/orrelatedmixturesby
       flushmg sam e down a toiletorrinsing sam e dow n a sink insidethe residence. Jn one
       partictllarincidentduring 2019,thisaftianthad reliable inform ation thata
       m ethamphetam ine kaffickerpossessed m ultiple gallon sized Ziploc-typeplastic bags
       thateach conu ined m ultiplepotmdsofm ethamphetnm ine. By the tim e law
       enforcem entoë cersreached the trafscker'sm asterbathroom during the execution
       ofa fedem lsearch warrantatthekaflk ker'sresidence,they fotm d
       methamphetamineresidue/crystalsscatteredabouttheflooraroundthetoiletand(2)
       onegallonZiploc-tyr bagslayingnexttothetoiletwithonebagcontainingresidue
       andtheothercontainlngapproximately(t)otmceofmethnmphetamine.lnthat
       particularincident,this affiantbelievesm ultiple potm dsofm etham phd am ine were
   '
       successfully flushed down the toiletby the m etham phetxm ine trao ckerbeforehe
       retreated to anotherroom in thehousew here hew assubsequently apprehended.

       Based upon the above.thisaffiantbelievèsthere isreasonablesuspicion that
       knocking and amm uncing the presence of1aw enforcem entox cersatthe tim e ofthe
       execution ofthissearch w arrantwould resultin the destrudion orattem pted
       destructionofevidence(methamphetsmine)bytheoccupantts)oftheresidence.
  12. Based upon the factssetforth above,Ibelievethereisprobable cause forthe
      issllnnce ofa search w arrantfortheprem isesknow n as 1587 St.ClairsCreek Rd.,
       Chilhowie,VA (locatedwithintheWestem DistrictofVirginia)msthereisprobable
       causetobelievethatthereisevidenceofaviolationof21USC 841(a)(1)and
       846/84l(a)(1)atsaidpremises.




                                                     O I-Q o -c o iq
   BrianSnedeker,SpecialAgent(DEA)                         D ate

                                        )@,
                                          't'
                                            >1/
  Subscribedandswom tobeforem/ s e                  #     ayof -*
                                                                4quv r           '
 in Lebanon.Virginia.


                                                      PamelaM eade Sargent
                                                    United StatesM agistrate Judge
                                                     W estem D istrictofVirginia




Case 1:19-mj-00013-PMS Document 1 Filed 01/22/19 Page 6 of 7 Pageid#: 6
  Seen by:

                                       '
        /s/Rov F.E vans
                -   -     .            01-19-2019
      Roy F.Evans,SAUSA                   D ate




Case 1:19-mj-00013-PMS Document 1 Filed 01/22/19 Page 7 of 7 Pageid#: 7
